Exhibit 10.1

DEFERRED STOCK UNIT GRANT NOTICE
UNDER THE
PERFORMANCE FOOD GROUP COMPANY
2015 OMNIBUS INCENTIVE PLAN
(Non-Employee Directors)

Performance Food Group Company (the “Company”), pursuant to its 2015 Omnibus
Incentive Plan, as it may be amended from time to time (the “Plan”), hereby
grants to the Participant set forth below, the number of Restricted Stock Units,
subject to a deferral feature (the “Deferred Stock Units”), set forth
below.  The Deferred Stock Units are subject to all of the terms and conditions
as set forth herein, in the Deferred Stock Unit Agreement (attached hereto), and
in the Plan, all of which are incorporated herein in their
entirety.  Capitalized terms not otherwise defined herein shall have the meaning
set forth in the Plan.

Participant:

[Insert Name]

Date of Grant:

November 13, 2019

Vesting Commencement Date:

November 13, 2019

Number of



Deferred Stock Units:

[____]

 

Vesting Schedule:

Provided the Participant has not undergone a Termination at the time of the
applicable vesting date (or event), 100% of the Deferred Stock Units will vest
on the earlier of (i) the first anniversary of the Vesting Commencement Date or
(ii) the next regularly scheduled annual meeting of the stockholders of the
Company following the Vesting Commencement Date; provided, however, that in the
event that the Participant undergoes a Termination as a result of such
Participant’s death or Disability prior to the applicable vesting date (or
event), as of such Termination, such Participant shall fully vest in such
Participant’s Deferred Stock Units to the extent not then vested or previously
forfeited or cancelled.

In addition, in the event of a Change in Control prior to the applicable vesting
date (or event), immediately prior to the Change in Control, such Participant
shall fully vest in such Participant’s Deferred Stock Units to the extent not
then vested or previously forfeited or cancelled.

***

 

 

--------------------------------------------------------------------------------

 

DEFERRED STOCK UNIT AGREEMENT
UNDER THE
PERFORMANCE FOOD GROUP COMPANY
2015 OMNIBUS INCENTIVE PLAN

Pursuant to the Deferred Stock Unit Grant Notice (the “Grant Notice”) delivered
to the Participant (as defined in the Grant Notice), and subject to the terms of
this Deferred Stock Unit Agreement (this “Deferred Stock Unit Agreement”) and
the Performance Food Group Company 2015 Omnibus Incentive Plan, as it may be
amended from time to time (the “Plan”), Performance Food Group Company (the
“Company”) and the Participant agree as follows.  Capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the Plan.

1. Grant of Deferred Stock Units; DSU Account.  

(a) Subject to the terms and conditions set forth herein and in the Plan, the
Company hereby grants to the Participant the number of Deferred Stock Units
provided in the Grant Notice (with each Deferred Stock Unit representing an
unfunded, unsecured right to receive one share of Common Stock).  The Company
may make one or more additional grants of Deferred Stock Units to the
Participant under this Deferred Stock Unit Agreement by providing the
Participant with a new Grant Notice, which may also include any terms and
conditions differing from this Deferred Stock Unit Agreement to the extent
provided therein.  The Company reserves all rights with respect to the granting
of additional Deferred Stock Units hereunder and makes no implied promise to
grant additional Deferred Stock Units.

(b) The Company shall cause an account (the “Unit Account”) to be established
and maintained on the books of the Company to record the number of Deferred
Stock Units credited to the Participant under the terms of the Grant Notice and
this Deferred Stock Unit Agreement.  

2. Vesting.  Subject to the conditions contained herein and in the Plan, the
Deferred Stock Units shall vest as provided in the Grant Notice.  

3. Settlement of Deferred Stock Units.  In settlement of each Deferred Stock
Unit (as adjusted under the Plan, as applicable) that becomes vested hereunder,
the Company will deliver to the Participant, without charge, one share of Common
Stock as soon as reasonably practicable (and, in any event, within 30 days)
following the earliest to occur of (a) the date the Participant undergoes a
“separation from service” (as defined in Section 409A of the Code) from the
Company and its Subsidiaries  for any reason and (b) a Change in Control;
provided, that such Change in Control also constitutes a “change in ownership or
effective control” for purposes of Section 409A of the Code.  Upon the issuance
of the shares of Common Stock to the Participant, such Participant’s Unit
Account shall be eliminated.  Notwithstanding anything in this Deferred Stock
Unit Agreement to the contrary, but subject to Section 409A of the Code, the
Company shall have no obligation to issue or transfer any shares of Common Stock
as contemplated by this Deferred Stock Unit Agreement unless and until such
issuance or transfer complies with all relevant provisions of law and the
requirements of any stock exchange on which the Company’s shares of Common Stock
are listed for trading.

4. Treatment of Deferred Stock Units Upon Termination.  The provisions of
Section 9(c)(ii) of the Plan are incorporated herein by reference and made a
part hereof.

 

--------------------------------------------------------------------------------

2

5. Company; Participant.

(a) The term “Company” as used in this Deferred Stock Unit Agreement with
reference to service shall include the Company and its Subsidiaries.

(b) Whenever the word “Participant” is used in any provision of this Deferred
Stock Unit Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the Deferred Stock Units may be transferred by will or by the
laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

6. Non-Transferability.  The Deferred Stock Units may not be assigned,
alienated, pledged, attached, sold, or otherwise transferred or encumbered by
the Participant, unless such transfer is by will, by the laws of descent and
distribution or other applicable law, or specifically required pursuant to a
domestic relations order, and any such purported assignment, alienation, pledge,
attachment, sale, transfer, or encumbrance shall be void and unenforceable
against the Company or any other member of the Company Group; provided, that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer, or encumbrance.

7. No Rights as Stockholder; Dividend Equivalents. The Participant or a
permitted transferee of the Deferred Stock Units shall have no rights as a
stockholder with respect to any share of Common Stock underlying a Deferred
Stock Unit unless and until the Participant shall have become the holder of
record or the beneficial owner of such Common Stock, and no adjustment shall be
made for dividends or distributions or other rights in respect of such share of
Common Stock for which the record date is prior to the date upon which the
Participant shall become the holder of record or the beneficial owner
thereof.  The Deferred Stock Units shall be entitled to be credited with
dividend equivalent payments upon the payment by the Company of dividends on
shares of Common Stock.  Such dividend equivalents will be provided in
additional shares of Common Stock having a Fair Market Value on the date that
the underlying Deferred Stock Units are settled in accordance with Section 3
above equal to the amount of such applicable dividends (rounded up to the
nearest whole share of Common Stock), and shall be delivered at the same time as
the underlying Deferred Stock Units to which such dividend equivalents relate
are settled in accordance with Section 3 above.  In the event that any Deferred
Stock Unit is forfeited by its terms, the Participant shall have no right to
dividend equivalent payments in respect of such forfeited Deferred Stock Units.

8. Tax Withholding.  The provisions of Section 14(d)(i) of the Plan are
incorporated herein by reference and made a part hereof.  The Participant shall
satisfy such Participant’s withholding liability, if any, referred to in Section
14(d)(i) of the Plan by having the Company withhold from the number of shares of
Common Stock otherwise issuable or deliverable pursuant to the settlement of the
Deferred Stock Units and the related dividend equivalents a number of shares
with a Fair Market Value, on the date that the Deferred Stock Units are settled,
equal to such withholding liability; provided, that the number of such shares
may not have a Fair Market Value greater than the minimum required statutory
withholding liability unless determined by the Committee not to result in
adverse accounting consequences.  Notwithstanding the foregoing, the Participant
acknowledges and agrees that to the extent consistent with applicable law and
the Participant’s status as an independent consultant for U.S. federal income
tax purposes, the Company does not intend to withhold any amounts as federal
income tax withholdings under any other state or federal laws, and the
Participant hereby agrees to make adequate provision for any sums required to
satisfy all applicable federal, state, local and foreign tax withholding
obligations of the Company which may arise in connection with the grant of
Deferred Stock Units and the related dividend equivalents.

 

--------------------------------------------------------------------------------

3

9. Notice.  Every notice or other communication relating to this Deferred Stock
Unit Agreement between the Company and the Participant shall be in writing, and
shall be mailed to or delivered to the party for whom it is intended at such
address as may from time to time be designated by such party in a notice mailed
or delivered to the other party as herein provided; provided, that unless and
until some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company’s General Counsel,
and all notices or communications by the Company to the Participant may be given
to the Participant personally or may be mailed to the Participant at the
Participant’s last known address, as reflected in the Company’s
records.  Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.

10. No Right to Continued Service.  This Deferred Stock Unit Agreement does not
confer upon the Participant any right to continue as an employee, member of the
Board, or service provider to the Company.

11. Binding Effect.  This Deferred Stock Unit Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto.

12. Waiver and Amendments.  Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Deferred Stock Unit Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee.  No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

13. Governing Law.  This Deferred Stock Unit Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof.  Notwithstanding anything
contained in this Deferred Stock Unit Agreement, the Grant Notice or the Plan to
the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Deferred Stock Unit Agreement, the Grant Notice or the
Plan, the Participant hereby submits to the exclusive jurisdiction of and venue
in the courts of Delaware.

14. Plan.  The terms and provisions of the Plan are incorporated herein by
reference.  In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Deferred Stock Unit Agreement
(including the Grant Notice), the Plan shall govern and control.

15. Section 409A.  

(a) It is intended that the Deferred Stock Units and dividend equivalents
granted hereunder are intended to be compliant with Section 409A of the Code and
the regulations promulgated thereunder and shall be limited, construed and
interpreted as such, including, without limitation, by delaying the issuance of
shares of Common Stock contemplated hereunder.  In no event whatsoever shall the
Company be liable for any additional tax, interest or penalties that may be
imposed on the Participant by Section 409A of the Code or any damages for
failing to comply with Section 409A of the Code.  For purposes of applying the
provisions of Section 409A of the Code to this Deferred Stock Unit Agreement,
each separately identified amount to which the Participant is entitled shall be
treated as a separate payment.

 

--------------------------------------------------------------------------------

4

(b) Notwithstanding anything in this Deferred Stock Unit Agreement to the
contrary, if a Participant is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, no payments in respect of any Deferred
Stock Unit that is “deferred compensation” subject to Section 409A of the Code
and which would otherwise be payable upon the Participant’s “separation from
service” (as defined in Section 409A of the Code) shall be made to such
Participant prior to the date that is six months after the date of such
Participant’s “separation from service” or, if earlier, the date of the
Participant’s death.  Following any applicable six month delay, all such delayed
payments will be paid in a single lump sum on the earliest date permitted under
Section 409A of the Code that is also a business day.

 

 

 

 